               Case 3:19-cv-00210-MMD-WGC Document 9 Filed 05/20/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 7

 8       ROBERT CSECH,                                        3:19-cv-00210-MMD-WGC
 9                           Plaintiff,
                                                              REFERRAL TO PRO BONO PROGRAM
10       vs.

11

12
         JAMES DZURENDA, et al.,

13                            Defendants.

14
               The court has construed plaintiff’s motion to appoint guardian ad litem (ECF No. 5) as a motion
15
     for appointment of counsel. The court denies the motion without prejudice and will instead refer the case
16
     to the Court’s Pro Bono Program (“Program”) adopted in Amended General Order 2019-07 for the
17

18
     purpose of and identifying counsel willing to be appointed as pro bono counsel for Plaintiff.         The scope

19   of appointment shall be for the limited purpose of participating in settlement negotiations with

20   Defendants. 1 By referring this case to the Program, the court is not expressing an opinion as to the merits

21   of the case. Accordingly,

22

23

24   1  The case has been referred to and scheduled for an Early Mediation Conference on July 21, 2020 (ECF No.
     7). Because Plaintiff stated in his motion that he is “willing to negotiate with Defendant Representative in Fair
25   Manner” (id. at 2), the EMC shall proceed even if counsel has not been secured for Plaintiff by that date.
           Case 3:19-cv-00210-MMD-WGC Document 9 Filed 05/20/20 Page 2 of 2



            IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment
 1
     of counsel for the purposes identified herein.
 2

 3          IT IS FURTHER ORDERED that the Clerk shall also forward this order to the Pro Bono Liaison.

 4          DATED: May 20, 2020.

 5                                                    ____________________________________
                                                      WILLIAM G. COBB
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
